UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4155



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONNIE S. MONTGOMERY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:04-cr-00547-MBS)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Stanley D. Ragsdale, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronnie   Steven   Montgomery   appeals   his   conviction   and

sentence on several charges of violation of the terms of his

supervised release.   Montgomery admitted to testing positive for

the use of illegal drugs and failing to attend drug treatment, but

contested the allegation that he had engaged in new criminal

conduct, specifically, the theft of a cell phone from a federal

courthouse. After hearing evidence regarding the facts surrounding

Montgomery’s taking of the cell phone,1 the district court found

Montgomery guilty of violating the terms of his supervised release,

revoked Montgomery’s supervised release, and sentenced him to 12

months in custody, with no supervised release to follow.

          Montgomery’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), claiming that the

district court abused its discretion in revoking Montgomery’s

supervised release, but concluding that there are no meritorious

grounds for appeal.   Montgomery was notified of his right to file


     1
      Montgomery contended that while he did remove the cell phone
from the courthouse, he thought the phone was his, and he took it
by mistake.   Evidence was presented by the Government that the
phone number given by Montgomery to his probation officer as the
telephone number of the cell phone was actually assigned to another
individual unrelated to Montgomery. Plus, review of the videotape
taken at the courthouse revealed that while no one in Montgomery’s
party placed a cell phone into a collection bin at the security
gate, Montgomery removed a cell phone from a collection bin upon
leaving. Finally, evidence was introduced that twenty-two calls
were placed on the cell phone the same day it was taken by an
individual not the phone’s owner, and Montgomery admitted to making
the calls.

                                - 2 -
an additional brief, which he failed to do.        In accordance with the

requirements of Anders, we have examined the entire record and find

no meritorious issues for appeal.

            We find no abuse of discretion in the district court’s

determination   that    Montgomery    violated    the    conditions   of   his

supervised   release.      In   addition   to    the    admitted   violations

regarding the use of illegal drugs and the failure to attend drug

treatment, the Government introduced ample evidence at the hearing

to support a finding, by a preponderance of the evidence, that

Montgomery engaged in new criminal conduct, specifically, the theft

of the cell phone.2

            Accordingly,   we    affirm    Montgomery’s     conviction     and

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel's motion must state that a

copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately



     2
      As the Government points out, while the district court did
not enunciate whether it was making a finding specifically on the
allegation of new criminal conduct, Montgomery’s admission that he
used illegal drugs on supervision was a sufficient basis for the
district court to find that Montgomery had violated the terms of
his supervised release, and to revoke his supervised release.

                                   - 3 -
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                              - 4 -